In an action to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Bellard, J.), entered July 18, 1997, which, upon a jury verdict, is in favor of the defendant Gary J. Brauner and against him.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the third interrogatory submitted to the jury was proper. The plaintiff failed to present sufficient evidence of any malpractice committed by the defendant Gary J. Brauner before the date specified in the interrogatory (see, Randolph v Long Is. Coll. Hosp., 234 AD2d 441; Wells v State of New York, 228 AD2d 581; Fallon v Damianos, 192 AD2d 576; Ferretti v Town of Greenburgh, 191 AD2d 608).
There is no merit to the plaintiffs remaining contention that the verdict was against the weight of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744; Nicastro v Park, 113 AD2d 129). Ritter, J. P., Santucci, Altman and Krausman, JJ., concur.